Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Response to Amendment
The amendment filed 9/23/2022 has been entered.  Claims 1-4 remain pending in the application.  Applicant's amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 3/23/2022.

	Response to Arguments
Applicant amends independent claim 1 to recite “the filtering being based on relations created between respective semantic or style layers in the dynamic and static images”.  Applicant argues on pages 4 and 5 regarding claims 1-4 that the prior art previously cited does not teach the newly amended limitations.  However, these arguments are moot, where Bradski is now modified with Powderly to teach the limitations as recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US PGPUB 20160026253) in view of Powderly et al. (US PGPUB 20170337742).
As per claim 1, Bradski discloses a computer-implemented method for generating an interactive and augmented display (Bradski, abstract and [0212], the head-mounted system 30 includes an “augmented* mode, wherein the Interface 37 provides an augmented reality interface, in the augmented mode, the interface display 33 may he substantially transparent, thereby allowing the user to view the local, physical environment (i.e. augmented display); and [0878], the interactive interface provided for interacting with one or more virtual environments, and objects (i.e. interactive display)), the method comprising:
receiving one or more static content objects comprising one or more of an image, text, an audio file, and a kinetic representation (Bradski, [0190], the gateway 14 buffers and downloads both static anti dynamic aspects of a digital world. Instances of static objects may be stared in memory and are referenced against the local user's current position, [0203], the environment-sensing system may be used for mapping one or more elements of the physical environment around the user by detecting and registering the local environment, including static objects; and [0892]-[0893], a Madagascar jungle scene from the walls and ceilings, with or without jungle sounds and other effects, either static or dynamic {i.e. static; objects comprising images of walls arid ceilings and audio including jungle sounds));
receiving one or more dynamic content objects comprising digital representations of actions received by one or more sensors (Bradski, [0869], where a first user appears to the second user in the blended virtual interface mode as a virtual object; where the first user is scanned via a motion capture system; and [0862], where virtual objects can be dynamic and change with time or with various location and distance relationships with the user or other users);
blending the one or more static content objects with the one or more dynamic content objects (Bradski, [0869], where a first user appears to the second user in the blended virtual interface mode as a virtual object; the virtual representation of the first user maps to a dynamic content object; in addition, other local physical objects can be scanned and rendered as virtual objects; these local physical objects map to static content objects; [0192], prioritizing dynamic characters and objects within the user's field-of-view over static objects in the background (i.e. blending dynamic objects and static objects for display to the user); Fig. 54 and [0856]-[0857], a user interface operating In accordance with the blended virtual interface mods presents a virtual world 5400 comprised of fully virtual objects 5410, and rendered physical objects 5420. The rendered physical objects 5420 include a building 5420A, the ground 5420B, and a platform 5420C ([interpreted as static objects). Rendered virtual objects 5410 (virtual object can be a dynamic object, see [0862] may Include people, plants, vehicles, animals, creatures, machines, etc. (thus blended virtual Interface mode Interpreted as displaying and blending static content objects with dynamic content objects) according to a predetermined semantic or style relationship to generate one or more blended content objects (Bradski, [0582]; object recognizers are atomic autonomous software and/or hardware modules which ingest pose-tagged images, and geometry, and produce parametric geometry that has semantics attached. The semantics may take the form of taxonomical descriptors, for example “wall,' "chair", etc., (i.e. predetermined semantic relationship for content objects); [0844], the semantic map 11603 comprises information that provides semantic content usable by the system, e.g. for objects and locations in the world being tracked-by the Map);
producing one or more final video objects, the producing comprising:
applying transformations to the dynamic content objects of the multi-scale image layers presentation, to produce the one or more final video objects, each final video object comprising image data and one or more of audio data, kinetic data, and text data (Bradski, [0718], “the AR system may collect information representative of movement of one or more limbs of the user and/or of the user's entire body. The AR system may collect such information via user worn sensors (e.g., accelerometers, gyros) and/or via a room sensor system which monitors a physical space in which the user is located; and [0719], “the AR system uses the collected information to render the entire body of the avatar in a way that reflects that actual movement of the user which the avatar represents. The AR system may perform functions such along with real-time texture mapping, applying images (e.g., video) to the avatar”, the first user’s avatar maps to a dynamic content object; and the capturing of the user’s movements via sensors maps to capturing kinetic data and using it to display the virtual object to the second user); and 
transmitting the one or more final video objects to one or more displays over a network (Bradski, Fig. 69, p. 196, and [0970]  referring to FIG. 69, a player's eye view 6952 of another player 6950 who also happens to be actually present in London and walking across the same bridge toward the “agent 006” player 6940, but without a head-worn AR system is presented. This player 6950 may be carrying a mobile device 6954, which is wirelessly connected with the larger system and utilized as a “window” into the AR world of the game and configured to present in the limited user interface of the device, AR information regarding one or two other nearby players (e.g., actual or virtual), along with other AR display information 6962 such as warnings or character information. As shown in FIG. 69, a virtual representation of the agent 006 player 6958 and that of agent 009 6960 are shown on the user interface).
Bradski disclosing an AR environment where one user can view the dynamic movements of an avatar of another user that are driven by the other user’s physical movements, but doesn’t display the filtering of static objects.  However Powderly discloses producing one or more final video objects, the producing comprising:  applying filtering to the static content objects of the one or more blended content objects to create a multi-scale image layers presentation (Powderly, Fig. 16, #1630, #1640, and #1650 and [0141]-[0143], where contextual information is taken into account when the user requests to open a virtual menu; the virtual object included in the virtual menu maps to a static content object which is chosen from multiple static content objects), the filtering being based on relations created between respective semantic or style layers in the dynamic and static images (Powderly, Fig. 16, #1630-#1650 and [0142]-[0143], where the filtering is based on the type of environment or user characteristics, e.g. “functions of the environment (e.g., work environment or living environment), characteristics of the user (such as the user's age or preference), or current user interactions with objects in the environments”).
Bradski and Powderly are analogous since both of them are dealing with the presentation of virtual content to users. Bradski provides a way of providing an augmented or virtual environment to users that consists of both dynamic and static virtual objects in which the user can interact with other users. Powderly provided a way of filtering the display of objects in a virtual menu based on current user characteristics or current environment type/characteristics. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the filtering of static content such as avatars taught by Powderly into the modified invention of Bradski such that the system will be able to limit the number of options available to a user based on their current needs and thus not present the user with an overwhelming number of options (Powderly, [0024]-[0027].

As per claim 2, claim 1 is incorporated and Bradski in view of Powderly discloses further comprising playing the one or more final video objects on the one or more displays (Bradski, [0207], video being presented to user via tits Interface 37 over a computing network 5; [0892], the system may display time-based augmented video in the local environment with the display device, such as a Madagascar jungle scene (ram the walls and ceilings, with or without jungle sounds and other effects, either static or dynamic (i.e. comprising final video objects); and [1648], videos may be presented via an AR system component capable of rendering 3D wide field of view images or some other device that can present to a user a wide field of view).

As per claim 3, claim 2 is incorporated and Bradski in view of Powderly discloses further comprising modifying the playing of the one or more final video objects based on one or more triggers sensed by at least one of the one or more displays (Bradski, [1516] and [1566], where gestures or actions by the first user, such as a gesture or the firing of a virtual ray gun, can cause rendering of metadata or a virtual blast affect to that user or to other users).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski (US PGPUB 20160026253) in view of Powderly et al. (US PGPUB 20170337742) and in further view of Balest (US PGPUB 20170220583).
As per claim 4, claim 1 is incorporated and Bradski in view of Powderly doesn’t disclose but Balest discloses wherein the transformations or filtering is further based on one or more demographic attributes of at least one viewer of the one or more final video objects (Balest, [0013] and [0032], where a user profile containing demographic information about the user is used to filter the recommendations provided to the user).
Bradski in view of Powderly and Balest are analogous since both of them are dealing with the presentation of virtual content to users. Bradski in view of Powderly provides a way of providing an augmented or virtual environment to users that consists of both dynamic and static virtual objects in which the user can interact with other users. Balest provided a way of determining appropriate recommendations for a user of media content based partly on the user’s demographic information from the user’s profile. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the user of demographic information to choose content as taught by Balest into the modified invention of Bradski in view of Powderly such that system will be able to provide content to the user that the user will be interested in and the selection/presentation of media assets for the user can be improved upon (Balest, [0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619